Citation Nr: 9903441	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  92-17 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	John A. Herdandez Jr., 
Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1989 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In April 1995 and August 1998, the Board remanded the case to 
the RO for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Persuasive medical evidence demonstrates that the veteran 
did not exhibit an acquired psychiatric disability during 
active service or within one year of his discharge from 
active service, or which developed after service but was 
related to his active service.

3.  The veteran died on August [redacted], 1989, as a result of 
suicide by multiple drug intoxication.  There is no 
convincing evidence that a service-connected disability 
caused or contributed materially to his death.  



CONCLUSION OF LAW

The veteran's cause of death was not the result of an injury 
or disease incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 105(a) (West 1988), 1110, 1112(a)(1), 1131 
(West 1991); 38 C.F.R. §§ 3.1(n) (1989), 3.303, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records include a June 1973 enlistment 
examination which revealed a normal psychiatric evaluation.  
Records dated in October 1976 show that the veteran was taken 
to the hospital emergency room by his supervisor and security 
police.  The examiner noted that veteran's character traits 
represented an explosive personality presently inadequately 
controlled.  

Hospital records show that the veteran was admitted with a 
diagnosis of obsessive compulsive character disorder in 
November 1976.  It was noted the veteran was confused and 
somewhat disoriented, with inappropriate affect, moderately 
depressed mood, slightly slurred speech, retarded motor 
coordination and physical weakness.  Intellectual functioning 
was markedly impaired apparently due to typewriter correction 
fluid intoxication.  The veteran reported ruminative 
religious thoughts and severe self-criticism.  No suicidal 
ideation, hallucinations or delusions were reported.  

A November 9, 1976, psychiatric summary noted absence of 
organic impairment or overt psychoses, but that a borderline 
personality disorder could not be ruled out.  The diagnosis 
was explosive and obsessive-compulsive character disorder, 
with potential psychotic thought disorder under stress.  On 
November 15, 1976, it was noted psychiatric testing suggested 
a pseudo-psychiatric personality disorder or a borderline 
personality disorder with tenuous defenses and religious 
grandiosity.

A December 1976 medical board report included a diagnosis of 
chronic severe schizophrenia, residual type, manifested by 
confusion, emotional turmoil, explosive and hostile behavior, 
depression, suspiciousness, ideas of reference, increased 
religiosity, poor impulse control and episodes of psychotic 
delusional thinking.  A narrative summary noted that prior to 
hospital admission in December 1976 the veteran appeared to 
experience an acute psychotic episode with delusional 
thoughts that his squadron commander had raped his wife.  It 
was noted that the veteran reported he intended to kill his 
commander, but that he did not confront the commander 
directly.  

The mental status evaluation noted the veteran was physically 
exhausted on arrival, his speech, although logical, was 
slurred and he appeared moderately sedated.  The veteran was 
reality-oriented, but expressed deep guilt over his recent 
behavior.  His affect was appropriate and mood was depressed.  
He was oriented to person, place and time.  His insight was 
fair, and judgment was poor.  Recent, remote and immediate 
recall were fair.  Intellectual functioning was estimated in 
the normal range.  He denied hallucinations, but acknowledged 
that he actually believed his commander raped his wife.  He 
demonstrated ideas of reference, and did not express any 
current suicidal or homicidal ideation.  

The diagnoses included chronic severe schizophrenia, residual 
type, in line of duty, and drug dependence, frequently mixed 
with alcohol, not in line of duty, existed prior to service, 
aggravated during service.  The examiners commented that it 
was believed the veteran's alcohol and drug abuse would 
precipitate future acute psychotic episodes.  It was also 
noted that on 3 occasions within a 45 day period of 
hospitalization, the veteran had obtained drugs such as 
typewriter thinner, spray lacquer and glue.

Subsequent service medical records show that the veteran was 
discharged from the service department hospital and 
transferred to a VA medical facility.  A January 1977 patient 
transfer request included a diagnosis of residual 
schizophrenia.

VA examination in June 1977 noted that a review of the 
veteran's VA hospital treatment records, including records of 
a period of psychiatric treatment from February 4, 1977, to 
March 11, 1977, revealed discharge diagnoses of multiple drug 
abuse, in remission, and severe mixed character disorder, 
antisocial and obsessive-compulsive in nature.  It was noted 
that the veteran's transfer diagnosis from the service 
department hospital had been schizophrenia, but that there 
had been a history of chemical abuse.  The examiner noted the 
records indicated the veteran's medical history included his 
having sniffed typewriter cleaner which led to a confused 
state and his overdose of chemotherapeutic medication which 
resulted in bizarre and aggressive behavior.  It was noted 
that a psychological evaluation during the earlier period of 
VA hospitalization included a diagnosis of antisocial 
personality disorder. 

During examination, the veteran stated that he believed the 
label of schizophrenia had been applied because of his mental 
state under the influence of antipsychotic medication.  The 
examiner noted the veteran was alert, oriented in all spheres 
and cooperative, that he was markedly restless and gave the 
impression of being impulsive and impatient, and that several 
times he demonstrated somewhat inappropriate and exaggerated 
laughter.  The veteran's mood was described as predominately 
euphoric, but also apprehensive.  His affect was generally 
appropriate with normal depth, except for several outbursts 
of laughter.  His thought processes were intact, and 
increased pressure of speech was noted.  His thought content 
was unusual, with fantasies of violence associated with 
anger.  There was no bizarre content, no evidence of 
referential or delusional ideas or hallucinations.  
Comprehension was good, judgment was estimated to be 
moderately impaired by impatience and impulsivity, and 
insight was superficial and limited.  Reality testing was 
well preserved, and intellectual functions were grossly 
intact.

The diagnosis was antisocial personality disorder, manifested 
by restlessness, impatience, poor impulse control, 
inappropriate laughter, history of recurrent antisocial 
behavior since early adolescence, history of multiple drug 
abuse, euphoria, increased pressure of speech and morbid 
violent fantasies.  It was noted that the prognosis was 
guarded and that significant improvement in the level of 
personality function was considered unlikely.

In August 1977 the RO denied service connection for anti-
social personality disorder, previously diagnosed as residual 
schizophrenia.  

Private medical records include a November 1977 closing 
summary which reported the veteran was admitted for 
outpatient treatment after being released from a VA hospital 
in March 1977.  It was noted that reports received from other 
hospitals showed diagnoses of chronic and severe 
schizophrenia, residual type.  Psychiatric evaluation at that 
time included a diagnostic impression of schizophrenic 
reaction, in partial remission.  It was also noted that the 
veteran was very smooth, manipulative and controlled, with 
very little spontaneity.

Correspondence from the State of Louisiana, Department of 
Health and Human Services, Office of Mental Health and 
Substance Abuse, dated in September 1982, noted the veteran 
had been examined in December 1979.  It was also noted that 
the diagnoses at that time were schizophrenia, residual type, 
and drug abuse, glue sniffing, and that the diagnoses had 
been continued through the last contact with the veteran in 
May 1981.

A March 1982 private hospital closing summary noted that the 
veteran had been treated from December 1979 to February 1982, 
with last contact in May 1981.  The final diagnoses were 
schizophrenia, residual type, and drug abuse, glue sniffing.

Correspondence dated in October 1982, from a psychiatric 
consultant with the State of Louisiana, Department of 
Corrections, noted that the veteran had been consulted and 
treated for over a year during his period of incarceration.  
It was the consultant's impression that while there was some 
evidence of a character behavior disorder, there was also 
evidence of significant underlying depression.

An April 1984 private psychological report noted, based upon 
psychological testing, that there was no evidence of any 
psychotic processes, and that other than becoming somewhat 
tangential at times and engaging in some paranoid ideations 
the veteran appeared to be fairly well intact.  It was the 
psychologist's opinion that the veteran was capable of very 
impulsive, aggressive behavior, and that a diagnosis of 
explosive personality disorder was appropriate.

An October 1984 private medical statement noted that the 
veteran had been readmitted to a mental health center in 
March 1984.  The diagnosis was borderline personality 
disorder.

A September 1986 private hospital discharge summary noted 
that the veteran had been treated from March 1984 to 
September 1986.  The report noted the admission and discharge 
diagnoses were borderline personality disorder.

At a personal hearing the veteran testified that his present 
symptoms of a nervous disorder included occasional episodes 
when his words "surg and blur together" and anxiety 
attacks, and reported that he had been diagnosed with over 
religiosity.  Transcript, p. 8 (June 1987).  He stated that 
he felt he had been taken advantage of after he was 
discharged from service, and that since then he had been 
unemployable.  Tr., p. 9.  

VA psychological testing in November 1987 included diagnoses 
of chronic schizophrenia, paranoid type, and borderline 
personality disorder, premorbid.  It was noted that responses 
on personality measures revealed a cognitively bizarre, 
emotionally uncontrolled, overly sensitive, easily offended 
and extremely angry individual, who exhibited low self-
esteem, marked ambivalence toward self and others, 
overdependence on outside sources for distraction, meaning 
and purpose, and disturbances in thinking which were 
suggestive of an underlying integrative defect or 
schizophrenic process.  It was also noted that there was 
considerable psychopathology reflected by the conglomerate of 
test data, with test signs indicative of early 
characterological problems, as well as blatant psychosis in 
adulthood, moderate levels of clinical depression and 
potential for self-harm.

VA examination in November 1987 included a diagnosis of 
schizophrenia, residual type.  It was the examiner's opinion 
that the veteran did not warrant a diagnosis of anti-social 
personality disorder.  The examiner noted that the veteran 
had progressive and vague, circumstantial speech, and that he 
laughed and acted inappropriately throughout the interview.  
He was oriented times 3, his sensorium was clear, and his 
recent and remote memory were intact.  He reported auditory 
hallucinations, but stated he did not allow them to bother 
him.  He denied visual hallucinations, and admitted to being 
occasionally paranoid.  He reported a suicide attempt during 
a period of VA hospitalization in 1976, and denied any 
homicidal ideation.  It was noted that the veteran appeared 
to be of average intelligence, and that he did not appear to 
be overly psychotic at that time.

A July 1988 private psychiatric evaluation included diagnoses 
of organic brain syndrome, secondary to drug dependency and 
sniffing hydrocarbons; schizo-affective disorder; and poly-
substance abuse.  The psychiatrist noted that the veteran was 
alert, oriented times 3, clean, neat and cooperative, with 
loud hyperactive and hyperverbal speech.  The veteran was 
described as being very tangential and circumstantial.  He 
admitted to having auditory and visual hallucinations during 
the interview.  His mood was almost euphoric, and his affect 
was anxious, irritable and at times angry.  He denied current 
homicidal or suicidal ideation, but reported a past incident 
involving a drug overdose which the psychiatrist described as 
a suicide attempt.  The veteran's judgment, memory and 
insight were described as fair to poor at best.

In December 1988 the Board denied entitlement to service 
connection for a psychiatric disorder.  

Private hospital records dated in March 1989 included a 
principal diagnosis of multiple drug overdose.  It was noted 
that the veteran's psychiatrist was consulted, and that it 
had been reported that the veteran had a history of 
schizoaffective disorder and violent behavior.  It was also 
recommended that the veteran be transferred to inpatient 
treatment at a VA hospital.

An April 1989 private medical report, from Dr. D.F.G., a 
specialist in internal medicine, included diagnoses of 
paranoid schizophrenia and history of drug dependency.

A May 1989 private medical report included diagnoses of 
bipolar disorder, mixed type, and borderline personality 
disorder with antisocial traits.  The veteran reported a 
recent period of VA hospitalization, and stated that he had 
received a diagnosis of bipolar disorder.  The physician 
noted the veteran was alert, cooperative and appeared in good 
contact with his surroundings.  There was some pressure of 
speech and he was very verbal.  It was noted the veteran 
could not be considered manic, but perhaps very mildly 
hypomanic.  He was not particularly euphoric, and his mood 
was euthymic.  His affect was appropriate, psychomotor 
activity was not increased and his concentration was within 
normal limits.  His thought processes were coherent, logical, 
goal directed and without looseness of associations.  There 
was some possibility of hallucinations in the past, but the 
veteran did not appear psychotic at the present time.  His 
judgment and insight were suspect, but there was no evidence 
of impaired judgment.  

Public records show that the veteran died on August [redacted], 
1989, as a result of multiple drug intoxication.  The death 
certificate listed the manner of death as suicide.  An August 
1989 autopsy report listed the cause of death as drug 
overdose.

VA records show that at the time of the veteran's death he 
was service-connected for postoperative right medial 
meniscectomy, 10 percent disabling, and chondromalacia left 
patella, with postoperative repair of the medial meniscus, 
10 percent disabling.

A September 1989 Department of Health and Human Services, 
Social Security Administration (SSA), medical report included 
diagnoses of affective disorders and personality disorders.  
It was noted that there was no evidence of a sign or symptom 
cluster or syndrome which appropriately fit the diagnostic 
category of "Schizophrenic, Paranoid and other Psychotic 
Disorders."  The physician commented that the veteran 
appeared to have a bipolar effective disorder which was 
adequately controlled with compliance of the treatment 
regimen.  

In October 1989 the RO received the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.

An April 1990 SSA determination included a primary diagnosis 
of schizoaffective disorder versus bipolar disorder.  It was 
noted that disability began in July 1988.

In a January 1995 statement in support of the claim, the 
appellant, through her representative, claimed that the 
veteran developed severe mental illness and schizophrenia due 
to the stress of active military service.  It was contended 
that the veteran's mental unsoundness, schizophrenia and 
suicide were the result of a service-connected disease.

In a June 1995 statement in support of the claim, the 
appellant reported her observations in the months prior to 
the veteran's death.  She noted that in January 1989 the 
veteran's symptoms had increased in severity from depression 
and hyperactivity to anxiety attacks, difficulty sleeping and 
hallucinations.  She stated she knew he was having problems 
in his pursuit of a college degree, that he had financial 
pressures and that they had constant fights about her 
children.  She stated she feared for her safety and the 
safety of her children, and described an episode one 
afternoon when the veteran began giving orders in a militant 
manner.  She stated his hallucinations had continued and that 
he became very paranoid, prompting her to move out with her 
children.  She reported she continued to see the veteran, but 
that within a month he began stalking and harassing them.  
She also described several incidents, including an incident 
in August 1989 when the veteran came to her home and she 
called the police.  

Reports of contact dated in April and November 1997 show that 
the veteran's VA medical records were retired in 1995.  It 
was noted that as no records had been received since the 
February request it was possible that the records were 
unavailable.

Pursuant to 38 U.S.C.A. § 7000 (West 1991), the Board 
referred this claim to the Chief of Staff at a VA Medical 
Center for an advisory opinion as to whether the veteran had 
a chronic acquired psychiatric disorder in service or within 
the first post-service year.  A November 1998 VA psychiatric 
disorder specialist's opinion found, based upon a review of 
the claims file, that the medical records did not demonstrate 
the veteran exhibited a chronic acquired psychiatric disorder 
in service or manifest to a disabling degree within one year 
of his separation from service.  It was noted that the 
veteran had a long history of severe, chronic and complicated 
psychopathology which had resulted in a variety of diagnoses 
since the first recorded psychiatric examination in October 
1976.  It was the examiner's opinion that the veteran's 
personality disorder and extensive illicit drug abuse 
predated his military service, and that subsequent continuing 
drug abuse was the cause of his deteriorating personality 
psychopathology and development of his psychotic symptoms and 
other psychiatric disorders.
Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, she has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Although VA medical treatment records, including records 
documenting a period of VA hospitalization in 1989, could not 
be obtained by the RO, every reasonable attempt to obtain 
those records was made, including contacting 3 VA Medical 
Centers and the federal records center.  Moreover, the Board 
notes that the veteran underwent several examinations 
subsequent to that period of hospitalization and before his 
death in August 1989, which adequately assessed the veteran's 
psychiatric disorders at that time.  In addition, a May 1989 
private medical report noted the veteran reported the 
diagnosis received during a recent period of VA 
hospitalization was bipolar disorder.  Therefore, the Board 
is satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a). 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty, but no compensation shall 
be paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.301 (1989).

Injury or disease incurred during active service are deemed 
to have been incurred in line of duty unless such injury or 
disease was the result of the veteran's own willful 
misconduct.  See 38 U.S.C.A. § 105 (West 1988).  Willful 
misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It is not 
determinative unless it is the cause of disability or death.  
38 C.F.R. § 3.1(n) (1989).

When drugs are used for therapeutic purposes or  where use of 
drugs or addiction thereto results from a  service-connected 
disability, it will not be considered of  misconduct origin.  
38 C.F.R. § 3.302 (1989).  

Service connection can also be granted for chronic diseases, 
including psychoses, which become manifest to a degree of 
10 percent or more within one year of separation from active 
service.  38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. 
§ 3.309(a) (1998).  

In order to establish service connection for the cause of a 
veteran's death, the evidence must establish that a service-
connected disease or injury either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 1998); 38 C.F.R. § 3.312 (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Veterans Appeal (Court) has held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Generally, for the purposes of entitlement to VA benefits, 
suicide constitutes disqualifying willful misconduct only if 
the act of self-destruction was intentional.  Regulations 
provide that a person of unsound mind is incapable of forming 
an intent, but that the precipitating mental unsoundness must 
be service connected for favorable action.  Evidence of 
mental condition includes: (1) whether a person, at the time 
of suicide, was so unsound mentally that he or she did not 
realize the consequence of such an act, or was unable to 
resist such impulse, based on all available lay and medical 
evidence pertaining to his or her mental condition at the 
time of suicide; (2) when the act of suicide or a bona fide 
attempt is considered to be evidence of mental unsoundness, 
and where no reasonable adequate motive for suicide is shown 
by the evidence, the act will be considered to have resulted 
from mental unsoundness; (3) a reasonable adequate motive for 
suicide may be established by affirmative evidence showing 
circumstances which could lead a rational person to self-
destruction.  See 38 C.F.R. § 3.302 (1998).

VA regulations also provide that congenital or developmental 
defects, such as personality disorders and mental deficiency, 
are not diseases or injuries within the meaning of applicable 
legislation.  In the field of mental disorders, personality 
disorders which are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, chronic 
psychoneurosis of long duration or other psychiatric 
symptomatology shown to have existed prior to service with 
the same manifestations during service, which were the basis 
of the service diagnosis, will be accepted as showing pre-
service origin.  See 38 C.F.R. § 3.303(c).

The Court has held that a witness must be competent in order 
for statements or testimony to be probative of the facts 
under consideration.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992). 

Initially, the appellant does not contend, and the record 
does not show, that any of the disabilities that the veteran 
was service-connected for at the time of his death, 
contributed substantially or materially to the cause of his 
death.  

In this case, the record demonstrates a complicated medical 
history, including diagnoses of substance abuse, disputed 
diagnoses of schizophrenia, multiple diagnoses of various 
personality disorders and diagnoses of psychiatric disorders 
secondary to drug abuse.  Initially, the Board notes that 
entitlement to service connection for a personality disorder 
is prohibited by VA law.  See 38 C.F.R. § 3.303(c).

The Board also notes that the letterhead of Dr. D.F.G., who 
provided a diagnosis of paranoid schizophrenia in an April 
1989 private medical report, shows he is a specialist in 
internal medicine.  There is no evidence demonstrating that 
he is also a specialist in psychiatric disorders.  Therefore, 
the Board finds that the opinion of this physician warrants 
less evidentiary weight than other opinions of record 
provided by psychiatric specialists.

Review of the medical evidence also reveals post service 
diagnoses of schizophrenia which do not appear to have been 
provided based upon a complete and accurate description of 
the veteran's medical history.  Specifically, the Board notes 
that the November 1977 private medical report and the 
November 1987 VA medical reports are conspicuously silent as 
to existing medical records which disputed the diagnosis of 
schizophrenia.  In fact, the November 1987 VA psychiatric 
evaluation appears to have been provided without review of 
the veteran's medical record or claims file.

While the veteran's service medical records show that a 
December 1976 medical board reported a diagnosis of chronic 
severe schizophrenia, residual type, VA medical records dated 
in 1977 show that the diagnosis of schizophrenia was disputed 
by examiners who provided diagnoses of multiple drug abuse 
and severe mixed character disorder after a period of VA 
hospitalization.  The June 1977 VA medical examiner found, 
based upon what appears to have been a thorough review of the 
veteran's medical records, the veteran's symptoms warranted a 
diagnosis of antisocial personality disorder.

Though schizophrenia is a psychosis and considered a chronic 
condition for VA compensation purposes (See 38 C.F.R. 
§ 3.309), the Board finds that the overall evidence does not 
establish that schizophrenia or any other psychiatric 
disability was actually present in service.  It is 
significant that both the service department examiners in 
1976 and the VA examiner in 1977 noted a relationship between 
the veteran's alcohol and drug abuse and his acute psychotic 
episodes.  The December 1976 report also noted that the 
veteran had obtained intoxicating substances during the 
period of hospitalization which included the initial 
diagnosis of schizophrenia.  The November 1998 VA psychiatric 
advisory opinion found the record revealed no acquired 
psychiatric disorder in service, and noted that continuing 
drug abuse was the cause of the veteran's subsequent 
deteriorating personality psychopathology and development of 
his psychotic symptoms and other psychiatric disorders.  
Therefore, the Board finds the inservice incidents in 1976 
represent no more than acute psychotic episodes due to 
substance abuse, and that the persuasive medical evidence 
demonstrates the diagnosis of schizophrenia initially 
provided in December 1976 was in error.  The medical board 
finding that schizophrenia was incurred in service is clearly 
in error because the overall record clearly shows that the 
diagnosis was in error.  

The medical evidence also includes post-service diagnoses of 
psychiatric disorders other than schizophrenia, such as 
depression, October 1982, organic brain syndrome and schizo-
affective disorder, July 1988, bipolar disorder, May 1989, 
and bipolar affective disorder, September 1989.  The Board 
notes, however, that the medical opinions of record do not 
relate these other psychiatric disorders to the veteran's 
active service.  In fact, the July 1988 diagnosis of organic 
brain syndrome was found to be secondary to drug dependency, 
and the November 1998 VA advisory opinion found the veteran's 
psychotic symptoms and other psychiatric disorders were 
caused by his continued drug abuse. 

The November 1998 VA advisory opinion also found the medical 
evidence of record was not suggestive of a chronic acquired 
psychiatric disorder in service or within the first post-
service year.  The Board notes this finding is consistent 
with VA medical findings shortly after the veteran's 
discharge from active service and is highly probative since 
it was made by a psychiatrist after a comprehensive review of 
the record.

As to the matter of service connection for substance abuse, 
for this claim which was filed prior to October 31, 1990, the 
Board finds the veteran's aggravation of drug dependence 
during active service was the result of his own willful 
misconduct.  See 38 U.S.C.A. § 105 (West 1988); 38 C.F.R. 
§ 3.1(n) (1989).  In addition, the Board notes that the 
December 1976 service department medical board found the 
veteran's drug dependency disorder was not incurred in the 
line of duty.

The Board acknowledges that the appellant sincerely believes 
that the veteran's death was connected to service.  However, 
the appellant's opinions, and the veteran's own opinions of 
record, do not represent competent evidence of a chronic 
psychiatric disability related to active service.  While they 
are competent to testify as to symptoms the veteran 
experienced, they are not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
See Espiritu, 2 Vet. App. at 494.  

Based upon the record, the Board finds there is no competent 
medical evidence linking the veteran's cause of death to a 
service-connected disability or to an injury or disease 
related to active service for which service connection may be 
granted.  Although medical records include diagnoses of 
psychiatric disorders, the weight of the evidence of record 
demonstrates that the veteran did not develop a chronic 
psychiatric disability which was related to active service or 
which developed within the first post-service year.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for entitlement to service connection for the cause 
of the veteran's death.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 19 -


